Title: To Thomas Jefferson from Eli Whitney, 15 October 1793
From: Whitney, Eli
To: Jefferson, Thomas



Respected Sir
New Haven Oct. 15th 1793

It was my intention to have lodged in the Office of State a description of my machine for ginning Cotton, immediately after presenting my petition for an exclusive property in the same; but ill health unfortunately prevented me from completing the description untill about the time of the breaking out of the malignant fever in Philadelphia. This so interrupted communication and deranged business of every kind, that I thought it best not to send my description till the disorder had in some measure subsided. But as the sickness, which I hoped would be of short continuance, still prevails, and as I am unwilling to delay any longer, I herewith enclose and forward it, together with a short description designed to form the schedule annexed to the patent.
It has been my endeavour to give a precise idea of every part of the machine, and if I have failed in elegance, I hope I have not been deficient in point of accuracy.
If I should be entitled to an exclusive privilege, may I ask the favour of you, Sir, to inform me when I may come forward with my model and, receive my patent. I am, Sir, with the highest respect your most obedient and very humble Servant,

Eli Whitney

